This is an appeal from a judgment dismissing an opposition to the final account of an administratrix.
Erazie Dugas died on April 10, 1945 leaving a succession composed of a small tract of land which was sold pursuant to an order of court for $1,500.
The administratrix filed a final account proposing to disburse the $1,500 by paying the cost of administration, funeral debts and the balance to herself as creditor to the succession. One of the surviving heirs of the deceased opposed the homologation of the account insofar as the claim of the administratrix as a creditor was concerned. On hearing the opposition was dismissed. The opponent appealed to this Court. On *Page 546 
submission of the appeal, we ascertained from the record that we are without jurisdiction to entertain the appeal for the reason that the entire amount to be distributed is only $1,500.
Under the provisions of Article 7, § 10 of the Constitution of this State, this Court has appellate jurisdiction in civil suits only where the amount of the fund to be distributed exceeds $2,000, exclusive of interest. Succession of Ethridge,210 La. 1038, 29 So.2d 55. The appellate jurisdiction of this cause lies in the Court of Appeal.
For the reasons assigned, it is ordered that this case be transferred to the Court of Appeal, First Circuit, pursuant to the provisions of Act No. 19 of 1912, provided that the appellants shall file the record in such court within 30 days from the date on which this decree shall become final; otherwise the appeal shall stand dismissed.